Exhibit 10.2

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO CERTAIN PORTIONS OF
THIS AGREEMENT. CONFIDENTIAL PORTIONS HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION.

SETTLEMENT AND LICENSE AGREEMENT

          THIS SETTLEMENT AND LICENSE AGREEMENT (this “Agreement”) is made as of
August 15, 2005, by and among Overture Services, Inc., a Delaware corporation
(“Overture”), Yahoo! Inc., a Delaware corporation (“Yahoo!”), and MIVA, Inc., a
Delaware corporation, formerly known as FindWhat.com (“MIVA”).

R E C I T A L S

          WHEREAS, Overture, as a result of its research and development and
pursuant to assignment, is the owner of all right, title and interest in and to
certain patents relating to search methods and apparatus for use with computer
networks such as the Internet;

          WHEREAS, Overture, Yahoo!, and MIVA are parties to litigation in the
case of Overture Services, Inc. v. FindWhat.com, Inc., Case No. SA CV 03-00685
CJC (Ex) (C.D. Cal.) (the “Subject Litigation”), which relates to certain of
such patents;

          WHEREAS, MIVA has fully considered, and has had ample opportunity to
obtain discovery with respect to, whether or not MIVA is infringing one or more
of such patents and whether or not one or more of such patents may be invalid or
otherwise unenforceable;

          WHEREAS, MIVA has fully considered the geographic scope of the
Overture patents, and each of the parties acknowledges (under the circumstances
of their respective businesses) the difficulty and uncertainty of applying such
patents on a territorial basis;

          WHEREAS, Overture, Yahoo!, and MIVA have determined that it is in
their mutual interest to avoid the expense, distraction, risk and uncertainty of
further litigation and desire to settle the Subject Litigation; and

          WHEREAS, Overture, Yahoo!, and MIVA, after taking into account the
foregoing and other facts and circumstances (including the current and expected
future circumstances of their respective businesses), have agreed to certain
terms and conditions (including the payment by MIVA of certain specified amounts
as settlement payments and revenue-based amounts as royalties) for their mutual
convenience.

          NOW, THEREFORE, in consideration of and in reliance on the foregoing
(which the parties acknowledge and agree to be the basis for this Agreement),
and on the other terms and conditions contained in this Agreement, the parties
hereto hereby agree as follows:

ARTICLE I
DEFINITIONS

          Unless otherwise expressly provided herein, the following capitalized
terms, whenever used in this Agreement, shall have the meanings ascribed to them
below:

          “Affiliated Entity” means any Entity which (as of the Effective Date
or at any time thereafter during the Term) directly or indirectly controls, is
controlled by, or is under common control with, another Entity. For purposes of
this Agreement, “control” of an Entity means the possession, direct or indirect,
of the power to direct or cause the direction of the management and policies of
the Entity, whether through ownership of voting securities, by contract, or
otherwise. Without limiting the foregoing, an Entity shall be deemed to control
another Entity if it beneficially owns, directly or indirectly, at least fifty
percent (50%) of the outstanding equity securities or other ownership interests
entitled to vote for the election of, or appoint, directors, managers or other
managing authority.

-1-

*** CONFIDENTIAL TREATMENT REQUESTED

--------------------------------------------------------------------------------



          “Change of Control” means, as to an Entity (“subject Entity”), (i) a
merger, consolidation or reorganization of such subject Entity with another
Entity, regardless of which Entity is the surviving Entity, (ii) a sale or other
Transfer of all or substantially all of the assets of such subject Entity or a
substantial portion of the business of such subject Entity, or (iii) the
acquisition by another Entity or Person, whether alone or with other Persons, of
(A) “control” (as such term is defined in the definition of “Affiliated Entity”
above) of such subject Entity or (B) any substantial portion of the business of
such subject Entity (except that, notwithstanding this clause (iii), the
acquisition by another Entity, alone or with other Persons, of such “control”
shall not be deemed a “Change of Control” if (1) such acquiring Entity and other
Persons are and remain wholly owned subsidiaries (directly or indirectly) of
such subject Entity, (2) such acquisition is part of a reorganization effected
for such subject Entity’s own benefit (e.g., for corporate structuring,
financing or tax reasons), and (3) there is no material change in the governance
or management of such subject Entity, and, in any event, a Change of Control
will be deemed to occur if any of such acquiring Entity or other Persons ceases
to be a wholly owned subsidiary (directly or indirectly) of such first Entity).

          “Earned Royalties” means royalties paid or payable by MIVA to Overture
pursuant to Section 3.2.

          “Effective Date” means the first date on which this Agreement shall
have been executed by all parties hereto.

          “Entity” means any corporation, limited liability company, general or
limited partnership, sole proprietorship, trust, estate, joint venture entity,
Governmental Authority, or other legally recognized entity or body, whether
domestic or foreign, in whatever capacity.

          “Event of Bankruptcy” means, with respect to any Person, the
occurrence of any of the following events: (i) the filing of a voluntary
petition seeking liquidation, reorganization, arrangement or readjustment, in
any form, of its debts under Title 11 of the United States Code or any other
federal, state or foreign insolvency law, or the filing of an answer consenting
to or acquiescing in any such petition; (ii) the making of any general
assignment for the benefit of its creditors, or the admission in writing of its
inability to pay debts as they become due; (iii) the expiration of thirty (30)
days after the filing of an involuntary petition under Title 11 of the United
States Code or any other federal, state or foreign insolvency law, an
application for the appointment of a receiver for the assets of such Person, or
an involuntary petition seeking liquidation, reorganization, arrangement or
readjustment of its debts under any other federal, state or foreign insolvency
law, provided that the same shall not have been vacated, set aside or stayed
within such thirty (30)-day period; (iv) the appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator, or other similar agent
for such Person or for any substantial part of such Person’s assets or property;
and (v) the ordering of the winding up or liquidation of such Person’s affairs.

-2-

*** CONFIDENTIAL TREATMENT REQUESTED

--------------------------------------------------------------------------------



          “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.

          “MIVA Patents” means ***.

          “MIVA Subsidiary” means any wholly owned subsidiary (directly or
indirectly) of MIVA for so long as it remains a wholly owned subsidiary of MIVA.

          “Governmental Authority” means any legislative, judicial, executive or
other governmental court, tribunal, legislature, council, authority, office,
branch, department, agency, commission, body, corporation or instrumentality,
whether foreign, federal, state or local.

          “Included Territory” means the U.S. (including its territories and
possessions) and any other country or territory in which there is an Overture
Patent issued, including any country or territory to which an issued Overture
Patent is applicable.

          “Included Territory Revenue” means total gross revenue associated with
a Licensed Service that is provided in, from or to any Included Territory. For
purposes of this Agreement, and without limitation of the foregoing, a Licensed
Service is provided in, from or to an Included Territory (and revenue therefrom
constitutes “Included Territory Revenue”) if (i) any systems, technologies,
methodologies, services or components of the Licensed Service are physically
located in, or are operated from, an Included Territory, (ii) the solicitation
of advertisers or other sources of revenue associated with the Licensed Service
is targeted to an Included Territory, or (iii) the Licensed Service is targeted
at end users in an Included Territory (as evidenced by criteria such as the
language of the advertisement or other material; the countries to which
advertisers target, and are willing and able to ship, products; and the
countries in which the advertisers are physically located and are willing and
able to provide services). The parties agree that references in this Agreement
to “revenue” means revenue under U.S. generally accepted accounting principles
consistently applied (and that any related terms also will be interpreted in
accordance with U.S. generally accepted accounting principles consistently
applied).

          “Initial Payment” has the meaning ascribed to such term in
Section 3.1.

          “Minimum Payments” means the minimum royalty payments required by
Section 3.2.

          “Licensed Service” means a “paid listing” service operated by or for
MIVA or a MIVA Affiliated Entity which falls within the scope of a claim of an
Overture Patent issued in any Included Territory, as such service has been made
available prior to the Effective Date or is made available from time to time
after the Effective Date during the Term by MIVA or a MIVA Affiliated Entity
(including any modified or future version of such service), including systems,
technologies, methodologies, services, and components to the extent used by MIVA
or its Affiliated Entity to provide such service. For purposes of clarification,
the parties acknowledge that a “‘paid listing service” means a search
(including, without limitation, key word search), look-up, reference or similar
service in connection with which search results, listings, advertising,
promotions, marketing information, or similar information is or are made
available to the end users of such service, including any pay for placement.
Without limiting the generality of the foregoing, the parties agree that the
“paid listing” service as it is offered by MIVA on the Effective Date in the
United States is a Licensed Service. ***.

-3-

*** CONFIDENTIAL TREATMENT REQUESTED

--------------------------------------------------------------------------------



          “Licensed Service Revenue” means Included Territory Revenue earned by
or otherwise payable to MIVA or its Affiliated Entities, but excluding ***.

          “*** Acquirer” means an Entity that together with its Affiliated
Entities has a Market Value during the Term equal to or exceeding $*** or a
successor or assign of any such Entity or Affiliated Entities. In connection
with a Change of Control, the Market Value of an Entity as a result of the
Change of Control (including the Market Value of the party subject to the Change
of Control, the Successor Entity, and any other Entities that are or will become
Affiliated Entities) will be based on the cumulative Market Values as of the
date when a definitive agreement for the Change of Control is entered into.

          “Market Value” means: (i) for a public Entity, the market
capitalization of its outstanding shares; and (ii) for a private Entity, the
fair market value of such Entity, as evidenced by (A) the valuation attributed
to such Entity in any Change of Control with respect to, or other acquisition or
investment involving, such Entity, (B) if a valuation based on (A) is not
available or possible to obtain, a valuation made by any of the “Big Four”
accounting firms or Standard & Poor’s Corporate Value Consulting group (or, in
each case, any of their successors) designated and paid by Overture or any other
professional services firm selected by Overture and approved by MIVA (which
approval will not be conditioned or unreasonably withheld or delayed), or (C) if
a valuation based on (A) or (B) is not available or possible to obtain, the book
value of the assets of such Entity.

          “Overture Patents” means (i) U.S. Patent Nos. 6,269,361 (the “‘361
patent”) and 6,078,866 (the “‘866 patent”), ***.

          “Overture/Yahoo! Subsidiary” means any wholly owned subsidiary
(directly or indirectly) of Overture or Yahoo! for so long as it remains a
wholly owned subsidiary of Overture or Yahoo!.

          “Person” means any individual, in whatever capacity (including as
trustee, receiver, conservator, administrator or liquidator), or Entity.

          “Private Label Partner” means a Person that enters into an agreement
with MIVA or a MIVA Affiliated Entity under which MIVA or a MIVA Affiliated
Entity operates a Licensed Service for or in the name (or based on the branding)
of such Person.

          “Private Label Revenue” means the Included Territory Revenue earned by
or otherwise payable to a Private Label Partner or MIVA or their Affiliated
Entities that is associated with a Private Label Service or the use of any
portion thereof, but excluding ***.

          “Private Label Service” means a Licensed Service operated by MIVA or a
MIVA Affiliated Entity for or in the name (or based on the branding) of a
Private Label Partner, including systems, technologies, methodologies, services,
and components to the extent used by MIVA or the Affiliated Entity to provide
such Licensed Service.

-4-

*** CONFIDENTIAL TREATMENT REQUESTED

--------------------------------------------------------------------------------



          “Prohibited Acquirer/Beneficiary” means *** and its Affiliated
Entities and any successor or assign of *** or its Affiliated Entities.

          “Specified Field” means ***.

          “Subsidiaries” means the MIVA Subsidiaries or Overture/Yahoo!
Subsidiaries, as applicable.

          “Successor Entity” means any Entity that “controls” (as such term is
defined in the definition of “Affiliated Entity” above) MIVA (including any
successor or assign) or any substantial portion of its business after a Change
of Control with respect to MIVA (including any successor or assign), together
with the Affiliated Entities of such Entity.

          “Term” has the meaning ascribed to such term in Section 6.1.

          “Transfer” means (with respect to any right, property or asset) sell,
convey, distribute, exchange, convey, gift, devise, bequeath, assign, lease,
license, pledge, hypothecate, grant a lien on, grant a security interest in, or
otherwise alienate, transfer, encumber or dispose of such right, property or
asset or any interest therein or right thereto, in whole or in part, whether
directly or indirectly (through another Person or otherwise), whether
voluntarily, involuntarily, by operation of law or otherwise, and whether with
or without consideration. The terms “Transferor” and “Transferee” shall have the
correlative meanings.

ARTICLE II
GRANT OF LICENSES

              2.1     Subject to the terms and conditions of this Agreement,
Overture, on behalf of itself and itsAffiliated Entities, hereby grants to MIVA
a worldwide, non-exclusive, non-transferable (subject to Article IX),
non-sublicensable (except as set forth below in this Section 2.1),
royalty-bearing, limited license under the Overture Patents to allow MIVA or a
MIVA Subsidiary to operate (a) the Licensed Service on its own owned and
operated websites (including but not limited to www.findwhat.com and
www.espotting.com), as such Licensed Service has been provided prior to the
Effective Date or as any modified or future version of such Licensed Service is
provided from time to time after the Effective Date by MIVA or a MIVA
Subsidiary, (b) any Private Label Service at any websites of (and in the name
and based on the branding of) Private Label Partners of MIVA, as such Private
Label Service has been provided prior to the Effective Date or as any modified
or future version of such Private Label Service is provided at the websites of
such Private Label Partners from time to time after the Effective Date by MIVA
or a MIVA Subsidiary, and (c) other Licensed Services to which Overture
expressly agrees in writing (in Overture’s sole and unfettered discretion, for
any or no reason) the license of this Section 2.1 will apply. MIVA may
sublicense its rights under the foregoing license to MIVA Subsidiaries, provided
that the MIVA Subsidiaries are bound by the terms and conditions of this
Agreement and (i) the rights of MIVA Subsidiaries shall be no greater than those
of MIVA and the sublicense shall not expand the scope or other terms of the
license or other rights, and (ii) the sublicense and other rights of any MIVA
Subsidiary shall terminate if and when such Entity ceases to be a MIVA
Subsidiary.

-5-

*** CONFIDENTIAL TREATMENT REQUESTED

--------------------------------------------------------------------------------



          2.2     Subject to the terms and conditions of this Agreement, MIVA,
on behalf of itself and its Affiliated Entities, hereby grants to Overture and
Yahoo! a worldwide, non-exclusive, non-transferable (subject to Article IX),
non-sublicensable (except as set forth below in this Section 2.2), royalty-free
license under the MIVA Patents to allow Overture and Yahoo! to operate their
respective businesses in the Specified Field, whether now existing or hereafter
commenced, including the making, using, having made, importing, selling and
otherwise providing and distributing services and products in connection with
such businesses. Overture and Yahoo! may sublicense their rights under the
foregoing license to Overture/Yahoo! Subsidiaries, provided that the
Overture/Yahoo! Subsidiaries are bound by terms and conditions of this Agreement
and (i) the rights of Overture/Yahoo! Subsidiaries shall be no greater than
those of Overture and Yahoo! and the sublicense shall not expand the scope or
other terms of the license or other rights, and (ii) the sublicense and other
rights of any Overture/Yahoo! Subsidiary shall terminate if and when such Entity
ceases to be a Overture/Yahoo! Subsidiary.

              2.3     Notwithstanding anything else in this Agreement to the
contrary, except as otherwise provided in this Section 2.3, in no event will any
of the licenses or other rights granted by Overture or Yahoo! (including their
Affiliated Entities) under this Agreement in any way, directly or indirectly,
apply to or otherwise inure to the benefit of any Prohibited
Acquirer/Beneficiary or any transaction therewith or therefor (whether as a
Private Label Partner, as a Successor Entity, as an Affiliated Entity, by
sublicense, through any joint development or joint venture arrangement, through
a services or supply arrangement, or otherwise). ***.

              2.4     No party hereto grants to any Person under this Agreement
any right, title or interest in and to its intellectual property other than as
expressly provided herein and subject to the terms and conditions hereof. Each
party hereby retains all rights not expressly granted by this Agreement. Each
party hereby disclaims any and all implied licenses and any other rights.

  ARTICLE III
SETTLEMENT PAYMENTS AND ROYALTIES

              3.1     As part of settlement of the Subject Litigation, MIVA
shall pay to Overture an initial payment of $8,000,000 (the “Initial Payment”),
payable in cash (by wire transfer) within five days after the Effective Date.
Notwithstanding anything in this Agreement to the contrary, Overture’s receipt
of the Initial Payment shall be a condition precedent to the effectiveness of
the grant of the license and other rights set forth in Section 2.1 and the
dismissal obligations and releases of Overture and Yahoo! set forth in Article
VIII.

              3.2     MIVA shall also pay royalties to Overture, for each ***
(or part thereof) during the Term, equal to ***% of the Licensed Service Revenue
and the Private Label Revenue. Notwithstanding the foregoing, the parties agree
that MIVA shall pay a *** royalty rate equal to ***% of the Licensed Service
Revenue and Private Label Revenue until the earlier of (a) a Change of Control
of MIVA involving a *** Acquirer, or (b) the Market Value of MIVA and its
Affiliated Entities (including any Successor Entity) exceeds $*** (whether
because of a Change of Control involving a *** Entity, *** in MIVA’s Market
Value, or otherwise). In any event, MIVA shall pay to Overture under this
Section 3.2 minimum royalties of not less than $*** per *** during the *** years
of the Term.

-6-

*** CONFIDENTIAL TREATMENT REQUESTED

--------------------------------------------------------------------------------



          3.3     ***

              3.4     All payments under this Agreement are non-refundable and,
payments are not creditable against (and cannot be used to offset) any other
obligations (including payment obligations) of MIVA or its Affiliated Entities
under this Agreement or otherwise.

  ARTICLE IV
REPORTS; BOOKS AND RECORDS

              4.1     Within *** days after the end of each *** ending after the
Effective Date, MIVA shall furnish to Overture a written report (the “Royalty
Statement”), in a form reasonably requested by Overture, and certified by the
chief executive officer or chief financial officer and co-signed by the
principal accounting officer of MIVA to be correct to the best of such officer’s
knowledge and information after reasonable investigation, setting forth the
combined total of Licensed Service Revenue and combined total of Private Label
Revenue, the respective royalty rates applied thereto, the Earned Royalties
payable thereon, and the basis for calculation of such Earned Royalties. ***

              4.2     MIVA and its Affiliated Entities shall maintain (and, in
the case of Private Label Revenue, shall cause Private Label Partners to
maintain) complete and accurate records and books of account in sufficient
detail and form to enable determination and verification of Licensed Service
Revenue, Private Label Revenue and Earned Royalties for each *** until *** after
the *** royalty payment for such *** is paid or payable. *** each *** during the
Term and for a period of *** after expiration or termination thereof, Overture
shall have the right, at its expense (except as provided below) and upon ***
days’ prior written notice, to audit the books and records of MIVA and its
Affiliated Entities during regular business hours for the purpose of verifying
Licensed Service Revenue, Private Label Revenue and Earned Royalties, using
independent auditors reasonably acceptable to MIVA (provided that any of the
“Big Four” accounting firms or their successors shall be deemed acceptable to
MIVA and further, provided that such auditors agree in writing to
confidentiality provisions similar to those set forth in Section 5.2 of this
Agreement as MIVA may reasonably request. For any audit performed hereunder, if
the auditor’s calculation of Earned Royalties for any *** is more than ***% of
the Earned Royalties initially paid by MIVA for such ***, (a) MIVA shall
immediately pay to Overture the reasonable cost of the audit, and (b) such audit
shall not count for purposes of the limit of *** per *** under this Section 4.2.
In addition, if the auditor’s calculation of Earned Royalties for the period
covered by the audit is greater than the Earned Royalties paid by MIVA for such
period, MIVA shall immediately pay to Overture any amounts underpaid, as
determined by the results of such audit. If such audit reveals any over-payment
by MIVA, MIVA shall receive a credit in the amount of the over-payment against
future royalties owed to Overture, and if no future royalties are owed by MIVA
to Overture, Overture shall promptly issue a refund of such overpayment to MIVA.
Also, MIVA shall, at Overture’s request, audit the books and records any Private
Label Partner for the purpose of verifying Private Label Revenue, if MIVA has
such right and subject to any terms and conditions that apply to such right.
Responsibility for the reasonable cost of the audit will be determined in good
faith by Overture and MIVA (with Overture agreeing to pay such cost if MIVA had
and has no plan or intention to conduct such an audit on its own).

-7-

*** CONFIDENTIAL TREATMENT REQUESTED

--------------------------------------------------------------------------------



ARTICLE V
CONFIDENTIALITY

              5.1     The parties intend for this Agreement and the terms of
this Agreement (together with any transactions contemplated by this Agreement or
as part of the settlement) to be and remain confidential and, except as provided
below, each party shall strictly maintain the confidentiality hereof and
thereof.

              5.2     Notwithstanding the confidentiality of this Agreement, the
parties may disclose the existence (but not any of its terms) of this Agreement
to any third party. MIVA shall not make any statement to the media or issue any
press release regarding this Agreement (or any license, transaction or term
hereof or contemplated by this Agreement or as part of the settlement) or the
Subject Litigation, except that MIVA may issue the press release regarding this
Agreement approved by Overture (which press release will be limited to a
statement that the parties have settled the Subject Litigation) and may make the
statements set forth in Exhibit B. Neither Yahoo! nor Overture shall make any
statement to the media or issue any press release regarding this Agreement (or
any license, transaction or term hereof or contemplated by this Agreement or as
part of the settlement) or the subject matter of the Subject Litigation, except
that Yahoo! and/or Overture may make statements and/or issue press releases
approved (or containing or consisting of statements approved) in writing by MIVA
(which approval will not be unreasonably withheld or delayed) (the statements
set forth in Exhibit B are approved by MIVA). In addition, if either party
determines upon the advice of legal counsel that disclosure of this Agreement or
its terms (or any transactions contemplated by this Agreement or as part of the
settlement) to a third party is required by applicable law, regulation
(including regulations under the Exchange Act), court order, government agency
or arbitration proceeding, such party may make such disclosure, provided that
the disclosing party gives notice in writing to the other parties at least
fifteen (15) days in advance of such disclosure (or, if less time is permitted
by law, immediately upon learning of the need for such disclosure) and (as
reasonably requested by the non-disclosing parties) exercises reasonable efforts
to limit the disclosure and seeks confidential treatment of this Agreement and
its terms (including redaction of terms that a party reasonably regards as
particularly sensitive) to the maximum extent permitted by law. Notwithstanding
the foregoing, MIVA shall be permitted to make in Exchange Act filings the
disclosure approved by Overture in its Form 8-K regarding the existence of this
Agreement and disclosures consistent with and limited to such disclosure. The
parties will, directly and through their respective counsel, in good faith
consult and seek to reach agreement regarding the foregoing. In addition, a
party may disclose this Agreement and its terms (a) in confidence to its
financial, accounting, legal and other advisors, (b) to the extent disclosure is
required to enforce the terms of this Agreement, and (c) to financial,
accounting and legal advisors for another Entity as part of the due diligence
investigation by the Entity in anticipation of an investment in or acquisition
of a party hereto (or other similar transaction involving such a party),
provided that both such Entity and such party have a good faith intent to
consummate such investment or acquisition (or similar transaction) and such
advisors agree to be bound by this confidentiality provision.

-8-

*** CONFIDENTIAL TREATMENT REQUESTED

--------------------------------------------------------------------------------



          5.3     The parties acknowledge and agree that all of the terms and
conditions of this Article V are material to the decision of the parties to
enter into this Agreement and that any act or omission inconsistent with the
provisions of this Article V (including any disclosure or statement regarding
this Agreement, other than statements in the press release of each party
approved in writing by the other parties in accordance with Section 5.2) would
be a material breach of this Agreement.

  ARTICLE VI
TERM AND TERMINATION

              6.1     Unless sooner terminated in accordance with this
Agreement, this Agreement shall become effective on the Effective Date (subject
to Section 3.1) and shall continue in full force and effect for the entirety of
the period until the last to expire throughout the world of the Overture Patents
(i.e., until there is no longer any Overture Patent in effect in any country)
(such period, the “Term”). Notwithstanding the foregoing, the Term shall end
earlier if and when, but only if and when, all claims of the Overture Patents
throughout the world are finally declared invalid, pursuant to the law
applicable to such patents in each relevant jurisdiction, in administrative or
adjudicative proceedings (as applicable in the relevant jurisdiction) from which
all appeals are exhausted.

              6.2     The licenses and other rights required to be granted by an
Affiliated Entity of a party to the other party (including its Subsidiaries)
under Article II shall continue and remain in full force and effect
notwithstanding that after the Effective Date such Entity ceases to be an
Affiliated Entity of the party.

              6.3     Overture may (at its option) immediately terminate this
Agreement by providing written notice to MIVA in the event:

                    (a)     an Event of Bankruptcy occurs in respect of MIVA or
a Successor Entity;

                    (b)     MIVA or any of its Affiliated Entities (including a
Successor Entity) materially breaches this Agreement and such material breach is
not cured in full to the reasonable satisfaction of Overture within *** days of
Overture's notice of such breach;

                    (c)     MIVA or any of its Affiliated Entities (including a
Successor Entity) directly or indirectly challenges the validity or
enforceability of any Overture Patent or claim thereof anywhere in the world; or

                    (d)     ***.

              6.4     MIVA may (at its option) immediately terminate this
Agreement by providing written notice to Overture in the event:

                    (a)     an Event of Bankruptcy occurs in respect of
Overture; or

-9-

*** CONFIDENTIAL TREATMENT REQUESTED

--------------------------------------------------------------------------------



            (b)     Overture materially breaches this Agreement and such
material breach is not cured in full to the reasonable satisfaction of MIVA
within *** days of MIVA's notice of such breach.

              6.5     Expiration or termination of this Agreement shall not
affect any rights or obligations accrued prior to the effective date of such
expiration or termination, and specifically shall not affect MIVA’s obligations
to pay in full the Initial Payment, any Minimum Payments that accrued prior to
expiration or termination, and any Earned Royalties that accrued prior to
expiration or termination, which obligations shall survive expiration or
termination of this Agreement. Expiration or termination of this Agreement also
shall not affect the provisions of Article I, Article IV (for the periods
described in such Article IV), Article V, Article VII (provided, however, in the
event of termination by MIVA pursuant to Section 6.4 for material breach by
Overture, Section 7.3 shall not survive termination of this Agreement), Article
VIII (provided that the releases for the benefit of MIVA and its Affiliated
Entities shall be subject to MIVA’s having made the Initial Payment and, if this
Agreement is terminated by Overture pursuant to Section 6.3, the Minimum
Payments), Article IX (to the extent any licenses or other rights survive
termination), and Article X, each of which provisions shall survive the
expiration or termination of this Agreement. In addition, expiration or
termination of this Agreement shall not affect the licenses and other rights set
forth in Section 2.2, which licenses and other rights shall remain in full force
and effect, except that if this Agreement has been terminated by MIVA for
material breach by Overture pursuant to Section 6.4, such licenses shall not
remain in full force and effect after termination of this Agreement.

              6.6     The termination rights provided in this Article VI shall
be the sole termination rights of the parties; however, such termination rights
shall be in addition and without prejudice to any other non-termination rights
which the parties may have (under this Agreement, under applicable law or
otherwise) with respect to any breach of this Agreement. Any termination of
MIVA's license or other rights under Section 2.1 shall immediately also
terminate MIVA Subsidiaries' sublicenses and other rights as sublicensees of the
Overture Patents. Any termination of Overture’s and Yahoo!’s license or other
rights under Section 2.2 shall immediately also terminate Overture/Yahoo!
Subsidiaries’ sublicenses and other rights as sublicensees of the MIVA Patents.

  ARTICLE VII
REPRESENTATIONS AND WARRANTIES;
COVENANTS

              7.1     Overture represents and warrants that it owns the entire
right, title and interest in and to the Overture Patents.

              7.2     MIVA represents, warrants and covenants that it and its
Affiliated Entities are in compliance with, and shall comply with, all foreign
and United States federal, state, and local laws, regulations, rules and orders
applicable to this Agreement, including the subject matter set forth herein.

              7.3     MIVA represents, warrants and covenants that it shall not,
and shall cause each of its Affiliated Entities (including any Successor Entity)
not to, directly or indirectly challenge the validity or enforceability of any
Overture Patent (including any claim thereof) anywhere in the world.

-10-

*** CONFIDENTIAL TREATMENT REQUESTED

--------------------------------------------------------------------------------



          7.4     Each party hereto represents, warrants and covenants to the
other that:

                    (a)     It has and will have the full power, capacity,
authority and right to execute and deliver this Agreement and to perform its
obligations hereunder.

                    (b)     This Agreement has been duly authorized by all
necessary action and constitutes and will constitute such party’s valid and
binding agreement, enforceable against such party and its Affiliated Entities in
accordance with its terms.

                    (c)     It has made, and in the future will make, this
Agreement binding on itself and its Affiliated Entities.

                    (d)     No approval, authorization, consent or filing (other
than any obligation to file certain information pursuant to the Exchange Act) is
or will be required in connection with its execution, delivery and performance
of this Agreement which has not heretofore been obtained or made.

                    (e)     Its execution and delivery of this Agreement does
not and will not contravene or conflict with its articles or certificate of
incorporation, bylaws or other organizational or charter document, as
applicable, or with any agreement, contract or other instrument, or any law,
rule, regulation, order or decree, binding upon or applicable to it or any of
its Affiliated Entities.

                    (f)     It has relied entirely upon its own judgment, belief
and knowledge of the nature, extent and duration of the claimed damages in the
Subject Litigation, its assessment of the patents licensed under this Agreement,
the likelihood of infringement and/or validity of such patents (both before and
after the Effective Date), the current and expected business circumstances of it
and its current and future Affiliated Entities, and the advice and
recommendations of its own independently selected counsel, and, accordingly,
neither it nor its Affiliated Entities shall (or shall have the right to) deny
or challenge the validity of this Agreement or the obligations of the parties
hereunder.

              7.5     EXCEPT AS EXPRESSLY SET FORTH IN THIS ARTICLE VII, (a) THE
LICENSES AND OTHER RIGHTS GRANTED UNDER THIS AGREEMENT ARE GRANTED “AS IS,” (b)
NO PARTY GRANTS, OR WILL BE DEEMED TO GRANT, ANY REPRESENTATIONS OR WARRANTIES.
Without limitation of the generality of the foregoing, nothing in this Agreement
shall be construed as (a) a representation or warranty that any Overture Patent
or MIVA Patent is valid, or that the operation of the Licensed Service does not
infringe any other patents or intellectual property rights, (b) conferring upon
a party any license or other rights under any patents or other intellectual
property rights, except the licenses and other rights with respect to the
Overture Patents and MIVA Patents expressly granted hereunder, or (c) an
agreement by any party to bring or prosecute actions or suits against third
parties for infringement.

-11-

*** CONFIDENTIAL TREATMENT REQUESTED

--------------------------------------------------------------------------------



ARTICLE VIII
DISMISSAL; RELEASES

              8.1     Each party agrees to dismiss the Subject Litigation,
including all pending claims, counterclaims and defenses in the Subject
Litigation, within seven (7) days of the Effective Date. Each party also waives
any claim for costs incurred in the prosecution or defense of the Subject
Litigation, and waives any claim, including but not limited to claims for
malicious prosecution or abuse of process, any party hereto may have as to any
other party hereto relating to the Subject Litigation.

              8.2     Each party does hereby release, acquit and forever
discharge the other parties hereto and their current and former Affiliated
Entities and their respective current and former directors, officers, attorneys,
employees and other agents of and from all liability, claims, demands, actions,
causes of action, damages (whether general, special, exemplary or otherwise),
costs and expenses (including attorneys’ fees) of whatever kind and nature with
respect to the period before the Effective Date that such party may presently
have against such other parties relating to (a) the claims of the Subject
Litigation in existence on or before the Effective Date, (b) the infringement of
the MIVA Patents on or before the Effective Date by Overture or Yahoo! or their
current and former Affiliated Entities, or (c) the infringement of the Overture
Patents on or before the Effective Date by MIVA or its current and former
Affiliated Entities.

              8.3     Overture and Yahoo! do hereby release, acquit and forever
discharge the current and former Private Label Partners of MIVA and Espotting
and their respective current and former officers, attorneys, employees and other
agents of and from all liability, claims, demands, actions, causes of action,
damages (whether general, special, exemplary or otherwise), costs and expenses
of whatever kind and nature that Overture or Yahoo! may presently have against
such Private Label Partners solely relating to the infringement of the Overture
Patents that arises out of use of the Private Label Service provided by MIVA or
Espotting on or before the Effective Date.

              8.4     MIVA does hereby release, acquit and forever discharge the
current and former customers of Overture and Yahoo! and current and former
Affiliated Entities and their respective current and former officers, attorneys,
employees and other agents of and from all liability, claims, demands, actions,
causes of action, damages (whether general, special, exemplary or otherwise),
costs and expenses of whatever kind and nature that MIVA may presently have
against such customers solely relating to the infringement of the MIVA Patents
that arises out of the use or redistribution of Yahoo! services and products
provided by Overture or Yahoo! or their current Affiliated Entities on or before
the Effective Date.

              8.5     The parties hereto intend that, within the scope of the
releases set forth in Sections 8.2, 8.3 and 8.4, this Agreement shall be
effective as a bar to all liabilities, claims, demands, actions, causes of
action, damages, costs and expenses (including attorneys’ fees) of whatever kind
and nature, known or unknown, suspected or unsuspected, whether or not concealed
or hidden, specified in such Sections 8.2, 8.3 and 8.4 to be released. In
furtherance of this intent, the parties hereby expressly, knowingly and
voluntarily waive, to the extent applicable, any and all rights and benefits
conferred upon them by the provisions of Section 1542 of the California Civil
Code, which reads as follows:

-12-

*** CONFIDENTIAL TREATMENT REQUESTED

--------------------------------------------------------------------------------



  A general release does not extend to claims which the creditor does not know
or suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

The parties hereto acknowledge that they have been advised with respect to the
implications of California Civil Code Section 1542 or have had the opportunity
to obtain such advice and fully recognize and acknowledge that they are
releasing each other of and from any claims, whether known or unknown, relating
to the subject matter specifically set forth in Sections 8.2, 8.3 and 8.4 with
respect to the period before the Effective Date, even if such has not resulted
in any actual damage to the affected party at the time of entering into this
release. Nothing in the foregoing will result in, or be construed as, the
release of any liability, claims, demands, actions, causes of action, damages,
costs or expenses relating to any subject matter other than as specifically set
forth in such Sections 8.2, 8.3 and 8.4.

          8.6     Each party hereto shall bear all of its own costs and
expenses, including attorney’s fees, in connection with the Subject Litigation
and the settlement and dismissal thereof.

  ARTICLE IX
ASSIGNMENTS, TRANSFERS, AND CHANGE OF CONTROL

              9.1     Overture shall not, and shall cause its Affiliated
Entities not to, Transfer its or their ownership or control of or other rights
with respect to any Overture Patent, and MIVA shall not, and shall cause its
Affiliated Entities not to, Transfer its or their ownership or control of or
other rights with respect to any MIVA Patent, unless such Transfer is subject to
the maintenance of the licenses granted by the Transferor hereunder. In
addition, MIVA shall not, and shall not permit its Affiliated Entities to,
Transfer all or any substantial portion of its or their business unless such
Transfer takes place in accordance with the terms and conditions of this
Article IX and the Transferee is bound by the terms and conditions of this
Agreement pursuant to this Article IX. Any attempt to Transfer other than in
accordance with this Article IX shall be null and void.

              9.2     None of Overture, Yahoo! or MIVA or any Subsidiaries
granted any licenses or other rights hereunder (each, a “Licensee”) may Transfer
this Agreement or any licenses or other rights granted to the Licensee under
this Agreement (by assignment, by operation of law, or otherwise, and whether
voluntarily or involuntarily) without the express prior written consent of the
other party, which consent may be withheld in such other party’s sole and
unfettered discretion, for any or no reason. Notwithstanding the foregoing,
Overture or Yahoo! may Transfer this Agreement and all of its respective rights
and obligations hereunder (including the licenses granted to it) in connection
with a transaction resulting in a Change of Control of Overture or Yahoo!, as
applicable, without MIVA's consent. Any attempt to Transfer this Agreement or
any licenses or other rights hereunder other than in accordance with this
Section 9.2 shall be null and void.

              9.3     Overture shall have the right (at its option) to
immediately terminate the licenses and other rights granted to MIVA (including
its Subsidiaries) under Section 2.1 upon written notice to MIVA in the event of
a Change of Control of MIVA, except that the provisions of this Section 9.3
shall not apply to:

-13-

*** CONFIDENTIAL TREATMENT REQUESTED

--------------------------------------------------------------------------------



                 9.3.1     any Change of Control in which the Successor Entity
(i) is not a *** Acquirer and (ii) has after the Change of Control a Market
Value of less than $***; provided that, in either case, (a) Overture receives
written notice of such Change of Control transaction setting forth the identity
and a description of the other party or parties to the transaction not later
than *** days before the date of the closing of such Change of Control, and
(b) the Successor Entity by such date agrees in writing, in form and substance
reasonably satisfactory to Overture, to be subject to and to comply with, and to
cause MIVA (including any successor or assign) and its other Affiliated Entities
to be subject to and to comply with, all of the terms and conditions of this
Agreement; or

                       9.3.2     not more than *** involving a Change of Control
in which the Successor Entity either (i) is a *** Acquirer or (ii) has after the
Change of Control a Market Value that equals or exceeds $*** ; provided that, in
either case, (a) Overture receives written notice of such Change of Control
transaction setting forth the identity and a description of the other party or
parties to the transaction not later than *** days before the date of the
closing of such Change of Control, (b) the Successor Entity by such date agrees
in writing, in form and substance reasonably satisfactory to Overture, to be
subject to and to comply with, and to cause MIVA (including any successor or
assign) and its other Affiliated Entities to be subject to and to comply with,
all of the terms and conditions of this Agreement, and (c) the Successor Entity
(including any Affiliated Entity) is not (and will not be as a result of the
Change of Control) a Prohibited Acquirer/Beneficiary.

              9.4     In connection with a Change of Control, the Market Value
of an Entity as a result of the Change of Control (including the Market Value of
the party subject to the Change of Control, the Successor Entity, and any other
Entities that are or will become Affiliated Entities) will be based on the
cumulative Market Values as of the date when a definitive agreement for the
Change of Control is entered into.

  ARTICLE X
MISCELLANEOUS

              10.1     This Agreement (including the recitals above and the
exhibits hereto, which recitals and exhibits are incorporated in this Agreement)
represents the entire agreement of the parties hereto with reference to the
subject matter hereof, including the Subject Litigation and the licenses
contemplated hereby, and supersedes all prior and contemporaneous negotiations,
correspondence, term sheets, memoranda, discussions, and other understandings
and agreements, written, oral or otherwise, between the parties regarding such
subject matter. Each party hereto further acknowledges, represents and agrees
that it has not received, and, in entering into this Agreement, it is not
relying on, any representations, warranties, promises, statements, or other
understandings or agreements, other than those expressly set forth in this
Agreement (including the recitals above), and each party specifically disclaims
reliance on any such representations, warranties, promises, statements, or other
understandings or agreements by any other party or any rights arising therefrom.

-14-

*** CONFIDENTIAL TREATMENT REQUESTED

--------------------------------------------------------------------------------



          10.2     This Agreement may be amended, and the observance of any term
hereof may be waived (either generally or in a particular instance and either
retroactively or prospectively), only with the written consent of the parties
hereto. No exercise or failure to exercise or delay by any party in exercising
any right or remedy under this Agreement shall constitute a waiver by such party
of such right or remedy in any other instance or any other right or remedy.

              10.3     Any notice, request, permission, waiver, report,
approval, consent or other communication required or permitted to be given
hereunder shall be deemed duly given or sent only when delivered to the address
and recipient as follows (or to such other address or recipient as a party may
specify by written notice to the parties hereto from time to time):

    Overture Services, Inc.
74 North Pasadena Avenue
Pasadena, CA 91103
Attention: Jeanine L. Hayes
Facsimile: 626-685-5601 MIVA, Inc.
5220 Summerlin Commons Blvd., Suite 500
Ft. Myers, FL 33907
Attention: Craig Pisaris-Henderson
Facsimile: 239-561-7224     Yahoo!, Inc.
701 First Avenue
Sunnyvale, CA 94089
Attention: Reggie Davis
Facsimile:  

            10.4     The parties agree that they are each independent
contractors, and nothing in this Agreement will be deemed to establish a joint
venture, partnership, agency, employment, fiduciary or other relationship
between the parties. No party has the right or authority to assume or create any
obligation or responsibility on behalf of any other party. No party shall hold
itself out as having any authority or relationship in contravention of this
Section 10.4.

            10.5     Nothing in this Agreement will constitute, or imply, the
grant of any right to use the name or any trademarks, service marks or trade
names of another party, and each party acknowledges that it does not have or
obtain any such right hereunder.

            10.6     This Agreement shall be governed by and construed under the
laws of the State of California and the United States without regard to
conflicts of laws provisions thereof and without regard to the United Nations
Convention on Contracts for the International Sale of Goods, the application of
which is hereby excluded. Any dispute arising in connection with or relating to
the interpretation or enforcement of this Agreement shall be submitted to either
the Los Angeles or San Francisco offices of the American Arbitration Association
(hereinafter referred to as the “AAA”), or to such other forum at such other
location as the parties may agree on, for a determination in accordance with the
rules of the AAA thereof, which determination shall be final and non-appealable
and which determination may be entered in any court having jurisdiction thereof.

-15-

*** CONFIDENTIAL TREATMENT REQUESTED

--------------------------------------------------------------------------------



          10.7     This Agreement may be executed in one or more counterparts,
each of which shall be deemed to constitute an original but all of which
together shall constitute but one and the same instrument.

            10.8     In the event of any arbitration, litigation or other legal
proceeding between the parties relating to this Agreement, the prevailing party
shall be entitled to recover from the non-prevailing party as an element of its
costs, and not its damages, reasonable attorneys’ fees, arbitration and/or court
costs, and other costs and expenses. Such relief shall be in addition to any
other relief, award or damages to which the prevailing party may be entitled.

            10.9     This is a contract under which each party a licensor to the
other party of rights with respect to “intellectual property” within the scope
of Section 101 of the U.S. Bankruptcy Code, and, in the event of a case under
the Bankruptcy Code involving a party, the other parties shall have the right to
exercise any and all rights described in Section 365(n) of the Bankruptcy Code
or in this Agreement, including the right to retain the licenses and other
rights contemplated hereby.

            10.10     If a court of competent jurisdiction finds any provision
of this Agreement or any right or obligation hereunder (or portion hereof or
thereof) to be unenforceable, then this Agreement shall immediately be deemed
amended or modified (a) to include a provision that, to the maximum extent
legally permissible, reflects the intent of the parties reflected in such
provision or with respect to such right or obligation or (b) if the foregoing is
not possible, to exclude such provision, right or obligation. In any event, the
remainder of this Agreement and any other rights and obligations shall continue
in full force and effect.

            10.11     The parties acknowledge and agree that this Agreement has
been prepared by the parties and has been the subject of arm’s length and
careful negotiation, that each party has been given the opportunity to
independently review this Agreement with legal counsel, and that each party has
the requisite experience and sophistication to understand, interpret, and agree
to the particular language hereof. If there is a dispute related to subject
matter of this Agreement, including an ambiguity or question of intent with
respect to any provision of this Agreement, the Agreement will be construed as
if drafted by all the parties and no presumption or burden of proof will arise
favoring or disfavoring any party by virtue of authorship of any of the
provisions of this Agreement.

            10.12     The parties shall execute and deliver all reasonable
further instruments and documents, and take all reasonable further action, to
effectuate the purposes or intents of this Agreement.

[ THE NEXT PAGE IS THE SIGNATURE PAGE ]

-16-

*** CONFIDENTIAL TREATMENT REQUESTED

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed in duplicate originals by their duly authorized
representatives.

OVERTURE SERVICES, INC.


By: ________________________________
Name:
Title:

Overture Services, Inc.
74 North Pasadena Avenue
Pasadena, CA 91103

Attention: Jeanine L. Hayes, Esq.
Telephone: 626-685-5600
Facsimile: 626-685-5601 MIVA, INC.

By: _________________________________
Name:
Title:

MIVA, Inc.
5220 Summerlin Commons Blvd., Suite 500
Ft. Myers, FL 33907

Attention: ________________________
Telephone: 239-561-7229
Facsimile: 239-561-7224

YAHOO!, INC.


By: ________________________________
Name:
Title:

Yahoo!, Inc.
701 First Avenue
Sunnyvale, CA 94089


Attention: Reggie Davis, Esq.
Telephone:
Facsimile:

-17-

*** CONFIDENTIAL TREATMENT REQUESTED

--------------------------------------------------------------------------------



EXHIBIT A

***

***

                                         

*** CONFIDENTIAL TREATMENT REQUESTED

--------------------------------------------------------------------------------



EXHIBIT B
APPROVED STATEMENTS

The following are statements that are approved by MIVA and Overture as
contemplated by Section 5.2:

The parties have settled the Subject Litigation.

MIVA has taken a license of the ‘361 and ‘866 patents.

MIVA has agreed to pay running royalties under the license.

MIVA has taken a royalty-bearing non-exclusive license of certain
Yahoo!/Overture patents.

[MIVA is] [Yahoo! and Overture] are pleased with the settlement.

*** CONFIDENTIAL TREATMENT REQUESTED

--------------------------------------------------------------------------------